Citation Nr: 0311195	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for traumatic 
arthritis of the right leg, right hip, left leg, left 
hip, back, right elbow, left elbow, right foot, right 
shoulder, left shoulder, left hand, right hand and right 
wrist.  

2.	Entitlement to an increased rating for traumatic 
arthritis of the left foot, currently evaluated as 10 
percent disabling.  

3.	Entitlement to an increased rating for traumatic 
arthritis of the left ankle, evaluated as 10 percent 
disabling until March 2, 1999, and currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1996 rating decision and a July 1996 
rating decision of the Atlanta, Georgia, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
service connection for traumatic arthritis of the left foot 
and ankle, evaluated as 10 percent  and which denied service 
connection for traumatic arthritis of multiple joints, 
respectively.  During the pendancy of the appeal, the RO, in 
a June 1997 rating decision, assigned separate 10 percent 
evaluations for left foot and ankle arthritis.  The veteran 
continued his appeal.  

The case was remanded by the Board in July 1998.  By rating 
decision dated in January 2003, the RO increased the 
evaluation of arthritis of the veteran's left ankle to 20 
percent disabling, effective March 2, 1999.  The propriety of 
all of the rating actions is on appeal to the Board.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.	Traumatic arthritis of the right leg, right hip, left 
leg, left hip, back, right elbow, left elbow, right 
foot, right shoulder, left shoulder, left hand, right 
hand and right wrist was not shown in service or within 
one year after service separation.  

2.	Arthritis of the left foot is primarily manifested by 
degenerative joint disease of the left great toe with 
some limitation of motion, but no demonstration of 
malunion or nonunion of the tarsal or metatarsal joint.  

3.	Prior to March 1999, arthritis of the left ankle was 
manifested primarily by pain and moderate limitation of 
motion of the joint.  

4.	In March 1999, the record shows that the arthritis of 
the left ankle was manifested by pain and marked 
limitation of motion of the ankle joint, without a 
demonstration of ankylosis.  


CONCLUSIONS OF LAW

1.	Traumatic arthritis of the right leg, right hip, left 
leg, left hip, back, right elbow, left elbow, right 
foot, right shoulder, left shoulder, left hand, right 
hand and right wrist was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
in service.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(2002).    

2.	The criteria for a rating in excess of 10 percent for 
arthritis of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 
5010 (2002).  

3.	The criteria for a rating in excess of 10 percent for 
arthritis of the left ankle have not been met prior to 
March 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5010, 5271 (2002).  

4.	The criteria for a rating in excess of 20 percent for 
arthritis of the left ankle are not currently met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5010, 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  This law 
and regulations, along with subsequent legal precedents, 
further provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the July 1998 remand by the Board 
included a requirement that the RO contact the veteran and 
request that he provide a list of the names and addresses of 
all physicians and/or medical facilities where he had been 
treated for his disabilities over the past four years.  In 
July 1998, the veteran responded that he had only received 
treatment at the Department of Veterans Affairs Medical 
Center in Atlanta, Georgia (VAMC) during that time period.  
In addition, the veteran and his representative were provided 
with a Supplemental Statement of the Case dated in January 
2003 that provided notification of the information and 
medical evidence necessary to substantiate this claim, 
including a recitation of the law and regulations applicable 
to the VCAA.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded a VA examination during the 
course of this claim and received a hearing before the 
undersigned member of the Board in April 1998.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that there is no additional evidence that could or should be 
obtained, regardless of which party would responsible for 
submitting the evidence. As such, more specific notice is not 
indicated.  Quartuccio v. Principi 16 Vet. App. 183 (2002).

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for traumatic 
arthritis of multiple joints, the right leg, right hip, left 
leg, left hip, back, right elbow, left elbow, right foot, 
right shoulder, left shoulder, left hand, right hand and 
right wrist.  Review of the service medical records shows 
that he was treated for an ache in the left leg and pain in 
the right wrist in August 1955.  No other complaints of joint 
pain, other than the left foot disability for which service 
connection has already been established, were reported.  On 
examination for separation from service, no musculoskeletal 
abnormality was noted.  

Medical records of treatment subsequent to service, include 
VA outpatient treatment records dated from January 1994 
through December 1998, medical records utilized by the Social 
Security Administration (SSA) for a disability benefit award 
rendered in May 1996, and VA compensation examinations dated 
in 1996 and 1999.  The earliest documented complaints of 
joint pain found in these medical records dates from a March 
1991 report of treatment by the veteran's private physician 
that was used by SSA.  At that time, acute bursitis of the 
left olecranon was the impression.  The veteran was treated 
with anti-inflammatory medication to which the bursitis did 
not respond adequately and, in September 1991, he had the 
elbow drained.  Later records include references to internal 
derangement of the right knee, bilateral knee arthritis, and 
low back and right hip disorders.  The medical records, which 
have been extensively reviewed by the Board, do not include 
medical opinions relating the development of these multiple 
joint pain complaints and service.  

The evidence shows that the veteran did not develop symptoms 
of multiple joint pain until over 30 after his discharge from 
service.  The absence of clinical documentation of the 
disorder for so many years after service is probative evidence 
against a service relationship.  See Mense v. Derwinski, 
1 Vet. App. 354 (1991).  While the veteran, at his hearing on 
appeal in April 1998, has given sworn testimony to the effect 
that he believes that there is a relationship between service 
and his claimed multiple joint arthritis, it is noted that he 
is a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As there is no medical 
evidence establishing a relationship between service and the 
development of multiple joint arthritis many years later, 
service connection must be denied.  



II.  Ratings

The record shows that the veteran sustained an injury of his 
left foot in February 1957, while on active duty.  On 
examination by VA in March 1996, the examiner related this 
injury to the development of degenerative joint disease of the 
left ankle.  As noted, service connection was first 
established for traumatic arthritis of the left foot by rating 
decision dated in April 1996, with a combined 10 percent 
evaluation.  A separate 10 percent rating was established for 
the arthritis of the left ankle and disability of the foot by 
rating decision in June 1997, effective the date of the 
original grant.  Finally, the rating for arthritis of the left 
ankle was increased to 20 percent, effective in March 1999.  

An examination was conducted by VA in March 1996.  At that 
time, physical examination of the feet and ankles showed a 
mild bunion formation or bilateral hallux valgus.  On the 
dorsum of the left foot at the fourth ray there was a bony 
protuberance that possibly7 represented callus in the 
metatarsal.  This was only in the left foot.  The longitudinal 
arch of both feet was normal and the veteran could rock onto 
his forefoot and back on his heels fairly well.  The left 
ankle demonstrated no swelling, heat, or redness.  
Dorsiflexion was to 15 degrees and plantar flexion was to 40 
degrees.  Inversion and eversion of the left ankle appeared to 
be normal.  X-ray studies showed mild diastasis of the distal 
left tibia and fibula that was considered to be from the 
previous trauma, and osteoarthritis of the left 
metatarsophalangeal joint of the great toe.  The diagnosis was 
degenerative joint disease of both feet, clinically left ankle 
with history of service era trauma to the dorsum of the left 
foot.  

An examination was conducted by VA in March 1999.  At that 
time, examination of the left ankle revealed a well-aligned 
and non-swollen ankle with a markedly limited range of motion 
that was specifically measured as 15 degrees dorsiflexion and 
10 degrees plantar flexion.  This was considered to be a 
significant reduction in normal ankle motion that should 
measure 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  What motion that the veteran did have appeared to be 
painful along the entire anteriomedial tibiotalar joint.  
Examination of the left foot showed a well-aligned left foot, 
with very slight valgus inclination of the left great toe.  
There was very slight prominence of the medial condyle of the 
first metatarsal on the medial aspect of the forefoot with no 
tenderness in that area.  Motion of the great toe measured 5 
degrees dorsiflexion and 10 degrees plantar flexion.  This 
motion was similarly accompanied by severe pain.  There was no 
neurovascular deficit in the toes.  Gait was characterized by 
a relatively stiff left ankle.  He was barely able to walk on 
his tiptoes and heals, but this exercise appeared to cause 
mild pain in the left ankle.  X-ray studies of the left ankle 
revealed narrowing of the tibio-talar joint.  Studies of the 
left foot revealed slight narrowing of the first 
metatarsophalangeal joint with very slight inclination of the 
great toe.  The impression was post-traumatic arthritis of the 
left great toe and left ankle.  The examiner felt that the 
veteran did have post-traumatic arthritis and had markedly 
limited range of motion with obvious pain on performing what 
little motion that he had.  Due to pain, the veteran would 
have considerable fatigability of that ankle.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion.  38 C.F.R. § 4.71a, Code 
5283.  

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a Code 5271.  

Ankylosis of the ankle warrants a 30 percent disability rating 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Code 5270.

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's left ankle and foot 
arthritis, has taken the veteran's complaints of pain into 
consideration, where appropriate.  

The arthritis of the veteran's foot is primarily located in 
the left great toe.  It is primarily manifested by pain, with 
some limitation of motion of the great toe.  The veteran's 
gait is affected to some extent, but he is able to toe-walk 
with difficulty.  Neither nonunion nor malunion is not 
demonstrated.  There is no basis upon which a rating in 
excess of 10 percent may be assigned.  

The veteran's left ankle disability was shown, in 1996, to be 
manifested by pain, limitation of dorsiflexion to 15 degrees, 
and limitation of plantar flexion to 40 degrees.  When 
compared to the normal ranges of 20 degrees dorsiflexion and 
45 degrees plantar flexion, the limitation is shown to be 
productive of no more than moderate impairment.  In March 
1999, a VA examination showed dorsiflexion to be limited to 
the same 15 degrees, but plantar flexion was more 
significantly decreased, now to only 10 degrees.  This 
increased disability is productive of the marked impairment 
necessary for a 20 percent rating.  Absent ankylosis of the 
ankle joint, a rating in excess of 20 percent is not 
warranted.  There is no indication that the joint has been 
ankylosed.  Therefore, a higher rating is not warranted.  


ORDER

Service connection for traumatic arthritis of the right leg, 
right hip, left leg, left hip, back, right elbow, left elbow, 
right foot, right shoulder, left shoulder, left hand, right 
hand and right wrist is denied.  An increased rating for 
traumatic arthritis of the left foot, currently evaluated as 
10 percent disabling, is denied.  An increased rating for 
traumatic arthritis of the left ankle, evaluated as 10 
percent disabling until March 2, 1999, and currently 
evaluated as 20 percent disabling, is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

